Citation Nr: 0809010	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

The issue of entitlement to service connection for PTSD was 
previously denied by the Department of Veterans Affairs (VA) 
in a rating decision in August 1994.  The veteran did not 
appeal that decision and it became final.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2004 rating 
decision, by the Nashville, Tennessee, Regional Office (RO), 
which denied the veteran's attempt to reopen his claim of 
entitlement to service connection for PTSD.  The veteran 
appeared and offered testimony at a hearing before a Decision 
Review Officer at the RO in April 2007.  A transcript of that 
hearing is of record.  

On December 3, 2007, the veteran appeared and offered 
testimony before the undersigned Veterans Law Judge, sitting 
at the RO.  A transcript of that hearing is also of record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  By a rating action in August 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran did not appeal that determination, and it 
became final.  

2.  The evidence associated with the record since the August 
1994 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  


CONCLUSION OF LAW

Evidence received since the final August 1994 rating decision 
is new and material; therefore, the veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2004 from the RO to the veteran that 
was issued prior to the initial RO decision in June 2004.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2005 SOC, the June 2006 SSOC, and the May 2007 SSOC 
were issued, which provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notwithstanding any deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for PTSD given the favorable resolution below.  

The veteran was also afforded the opportunity to testify 
before a Decision Review Officer and the undersigned Veterans 
Law Judge.  The Board notes that at the December 2007 hearing 
before the undersigned, the veteran was advised as to the 
evidence still necessary to substantiate his claim for 
service connection for PTSD.  The undersigned held the record 
open for a period of time to allow the veteran to submit 
additional evidence in support of his assertions.  This 
complies with VCAA and 38 C.F.R. § 3.103 (2007).  However, 
the veteran had submitted no additional evidence.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for PTSD, given 
that the veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing service connection, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for PTSD after August 29, 2001, 
the Board will apply these revised provisions.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

The veteran served on active duty from March 1965 to March 
1967.  The record indicates that he served in Vietnam from 
September 1965 to September 1966.  He was awarded the 
National Defense Service Medal, the Republic of Vietnam 
Campaign Medal, the Vietnam Service Medal, and the Combat 
Infantry Badge.  In Vietnam, he served with the 173rd 
Airborne Brigade; his principal duty was as an Army 
Intelligence Specialist, and he worked as a machine gunner.  
The records also indicate that the veteran participated in 
the Vietnam Defense Campaign.  

The service medical records are completely silent with 
respect to any complaints, findings, or diagnosis of a 
psychiatric disorder.  

On the occasion of a VA examination in June 1991, it was 
noted that the veteran served in combat during his period of 
service in Vietnam.  The veteran indicated that he started 
having problems with his nerves soon after he returned from 
Vietnam in 1967.  He stated that he remained anxious and 
nervous, and forgetful due to extreme anxiety.  The veteran 
indicated that he also experienced occasional mood swings 
with increased irritability.  He also reported problems with 
depression.  He denied suicidal or homicidal ideations.  
Following a mental status examination, the veteran was 
diagnosed with generalized anxiety disorder versus post-
traumatic stress disorder.  The examiner noted that the 
veteran had been suffering from anxiety and emotional 
distress for significant period of time since his return from 
service.  He stated that the veteran exhibited symptoms of 
generalized anxiety disorder and he showed element of post-
traumatic stress disorder.  

The veteran was afforded a VA psychiatric evaluation in June 
1994; at that time, he denied receiving any current 
psychiatric treatment or medications.  The examiner noted 
that there was no psychiatric diagnosis at this time.  

By a rating action in August 1994, the RO denied the claim 
for service connection for PTSD on the basis that there was 
no evidence of record of a diagnosis of PTSD.  Service 
connection for PTSD was denied as not shown by the evidence 
of record.  The veteran did not perfect an appeal of that 
decision.  

Received in February 2004 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran requested to reopen 
his claim for service connection for PTSD.  Submitted in 
support of the claim were VA progress notes.  During a nurse 
screening in February 2004, it was noted that the veteran has 
a history of drugs/Etoh abuse and was currently using; it was 
also noted that he has a history of PTSD.  

The veteran was afforded a VA examination in May 2004.  At 
that time, it was noted that the veteran was sent to Vietnam 
in September 1965 and was there for one year.  In Vietnam, he 
served as an Army Intelligence Specialist, and as a machine 
gunner.  He was awarded the Parachutist Badge, the National 
Defense Service Medal, the Marksman Badge, and the Combat 
Infantryman's Badge.  The veteran reported being involved in 
Combat and seeing many people die.  The veteran recalled a 
particular incident when a bomb detonated moments after he 
had passed an area; while he did not sustain any injuries in 
this incident, he watched a medic, car commander, and a 
driver get killed.  The pertinent diagnoses were alcohol 
dependence and cocaine abuse.  

The examiner indicated that the veteran's possession of a CIB 
and his self-report indicates that he meets Criteria A (the 
experience of trauma) for the diagnosis of PTSD.  His self-
report during the clinical interview and self-report on the 
CES and the Mississippi Scale fit the diagnostic criteria for 
PTSD.  However, long-term ongoing alcohol and substance abuse 
and the results of his PAI complicate his situation.  The 
examiner noted that the veteran is a heavy alcohol and 
frequent cocaine user; he also noted that symptoms related to 
alcohol and substance abuse can mimic symptoms of PTSD and 
other Mental disorders.  The examiner stated that the 
veteran's responses on the PAI suggest considerable 
distortion, casting doubt on the self-report; and, this 
result also casts doubt on the accuracy of the Mississippi 
Scale, which does not have its own validity scale.  In that 
context, the examiner stated that it was impossible to make a 
diagnosis of PTSD with any confidence.  


During an inpatient examination in December 2005, a review of 
system report noted PTSD with anxiety and depression at 
times.  

The veteran was admitted to a VA hospital in October 2006 
with complaints of chest pain.  During his period of 
hospitalization, the veteran received treatment and 
medication for a psychiatric disorder.  The veteran was 
discharged in November 2006t the secondary diagnoses include 
PTSD.  

At a personal hearing before a decision review officer (DRO) 
in April 2007, the veteran indicated that he attended a 
substance abuse meeting and went through treatment 
rehabilitation in Murfreesboro; however, he did not complete 
the treatment due to a heart attack.  The veteran maintained 
that VA doctors have been reporting drugs and alcohol abuse 
in his treatment records instead of the condition for which 
he was being treated.  The veteran indicated that he has been 
self medicating and has been drug-free for three years.  

At his travel board hearing in December 2007, the veteran 
indicated that he was not being treated anywhere.  The 
veteran testified that he was currently suffering from 
flashbacks, especially during thunder and lightening.  He 
stated that, instead of getting better, his symptoms were 
getting worse.  



IV.  Legal Analysis-N&M Evidence-S/C PTSD.

As noted above, the issue of service connection for PTSD was 
previously denied by the RO in August 1994.  No notice of 
disagreement was filed.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

The Board has made a careful review of the record. The Board 
notes that at the time of the prior denial, there was no 
evidence of a diagnosis of PTSD.  Since that determination, 
the veteran has presented a VA discharge summary which 
documents a diagnose of PTSD.  The additional evidence is new 
and material.  Based upon the reasons for the prior denial, 
the evidence is new and material, and the claim is reopened.  


ORDER

The application to reopen a claim for service connection for 
PTSD is granted.


REMAND

As noted above, the veteran's claim of service connection for 
post-traumatic stress disorder has been reopened.  

Under the circumstances, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's claim of service 
connection for post-traumatic stress disorder.  The Board 
finds that a new VA examination and opinion are required in 
order to clarify whether the veteran has PTSD.  On remand, 
the veteran should be afforded a psychiatric examination to 
ascertain whether the veteran currently has PTSD that 
conforms to DSM-IV criteria.  


To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
VA examination by a psychiatrist to 
determine whether the veteran has PTSD.  
The claims folder should be made 
available to examiner.  The examiner is 
informed that the veteran is the 
recipient of the Combat Infantryman Badge 
(CIB).  All indicated tests and studies, 
including psychological testing, should 
be performed, and clinical findings 
should be reported in detail and 
correlated to a specific diagnosis (es).  
Psychological testing should include 
tests necessary to determine whether the 
veteran has PTSD.  The examiner should 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  The examination report should 
include a complete rationale for all 
opinions expressed.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


